Citation Nr: 0711942	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  04-30 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and A.C.




ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran service on active duty from May 1965 to May 1967, 
which included service in the Republic of Vietnam.  The 
appellant is the veteran's widow.  

In January 2006, the Board of Veterans' Appeals (Board) 
determined that new and material evidence had been submitted 
to reopen the claim of service connection for the cause of 
the veteran's death and remanded the reopened claim to the RO 
for additional development.  


FINDINGS OF FACT

1.  The veteran died in August 1979 at the age of 35.  
According to the death certificate, the immediate cause of 
death was cardiopulmonary arrest due to cardiomyopathy as a 
result of renal arterial and arteriolar sclerosis.    

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.   

3.  Neither the cardiomyopathy, nor the renal arterial and 
arteriolar sclerosis is shown to have been clinically present 
in active service or within one year thereafter or otherwise 
to have been due to herbicide exposure or any other event or 
incident of the veteran's period of service.  


4.  A service-connected disability is not shown to have 
caused or contributed materially in producing or accelerating 
the veteran's demise.  



CONCLUSIONS OF LAW

1.  Neither the veteran's cardiomyopathy nor the renal 
arterial and arteriolar sclerosis was due to disease or 
injury that was incurred in or aggravated by active service; 
nor may either be presumed to have been due to herbicide 
exposure in service, nor may either be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1116, 1131, 1310, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2006).  

2.  A service-connected disability did not cause or 
contribute substantially or materially in producing the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board acknowledges the passage of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
The regulations implementing VCAA have been enacted.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.  

In November 2002, and again in February 2006, a letter was 
sent to the appellant by the RO, with a copy to her 
representative, in which she was informed of the requirements 
needed to establish service connection for the cause of the 
veteran's death.  

In accordance with the requirements of VCAA, the letters 
informed the appellant what evidence and information she was 
responsible for providing and what evidence VA would be 
obtaining.  

The letters explained what evidence VA needed from the 
appellant and told her that VA would request records for her 
if she provided sufficient information to identify the 
records.  Additional private medical evidence was 
subsequently added to the claims file after the November 2002 
letter.  

In the above-noted letters, the appellant was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his or her possession that pertains 
to a claim.  

The Board notes that the appellant was informed in March 2006 
that a disability rating and effective date would be assigned 
if her claim was granted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA also requires 
VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board does not believe that referral of this case for 
a medical nexus opinion would be useful based on the 
evidence of record.  This will be discussed further 
hereinbelow.  

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  In fact, a prior VA attempt to 
obtain additional medical evidence was unsuccessful.  Based 
on this record, the Board finds that the VA's duty to notify 
has been satisfied.  

The appellant been given ample opportunity to present 
evidence and argument in support of her claim, including at 
her September 2005 hearing.  The Board additionally finds 
that general due process considerations have been complied 
with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any defect 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  



Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  

For certain chronic disorders, including cardiovascular-renal 
disease, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.  

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2006).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  

The issue involved will be determined by the exercise of 
sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran.  38 
C.F.R. § 3.312.  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death; that it combined 
to cause death; or that it aided or lent assistance to the 
production of death.  

It is not sufficient to show that the service-connected 
disorder casually shared in producing death, but rather it 
must be shown that there was a causal connection between the 
service-connected disability and the veteran's death.  38 
C.F.R. § 3.312(b), (c).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§§ 3.307, 3.309.  

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma and diabetes mellitus (Type 
2).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984), does not preclude establishment of service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also 38 
C.F.R. § 3.311 (2006).  


Analysis

The veteran died in August 1979 at the age of 35.  According 
to the August 1979 autopsy report, the immediate cause of 
death was cardiopulmonary arrest due to cardiomyopathy as a 
result of renal arterial and arteriolar sclerosis.  No 
disability was listed as a condition contributing to death 
but not related to the immediate cause of death.  

At the time of his death, service connection was not in 
effect for any disability.  

It has been contended, including at the appellant's personal 
hearing before the undersigned Veterans Law Judge in 
September 2005, that the veteran had symptoms of heart 
disease within a year of service discharge and that he was 
exposed to herbicides while in the Republic of Vietnam that 
contributed materially to his death.  

The veteran had service in Vietnam and, therefore, is 
presumed to have been exposed to Agent Orange.  See 
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  Although 
cardiopulmonary arrest, cardiomyopathy, and renal arterial 
and arteriolar sclerosis are not part of the presumptive 
disorders warranting the granting of service connection under 
38 C.F.R. § 3.309(e), due to exposure to Agent Orange, 
service connection may be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease is due to service.  38 C.F.R. § 3.303; see also 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

However, the veteran's service medical records are devoid of 
evidence of cardiopulmonary or renal problems, including on 
his February 1967 discharge medical history and medical 
examination reports.  

Other than the autopsy report, the only post-service medical 
evidence on file are February 1973 records from St. Anthony 
Hospital.  The veteran was hospitalized for exertional 
dyspnea while playing basketball.  It was noted at the time 
that he said that he did not have any history of illness, 
including heart or renal disease.  The discharge diagnosis 
was that of rheumatic valvular disease.  

The appellant testified in September 2005 that the veteran 
had symptoms of heart disease soon after service discharge 
and that his heart disease was due to his exposure to 
herbicides while in service in Vietnam.  A.C., the veteran's 
son, also testified in support of the claim.  

The Board notes, however, that there is no medical evidence 
of cardiopulmonary or renal disease during active service or 
within one year afterward.  The Board also does not find any 
medical evidence of a nexus between the disease that caused 
the veteran's death and his military service.  While the 
death certificate noted that he had had heart disease for 
years, there is no medical evidence specifically linking it 
to any event or incident of active service.  

The Board would also note that there is no basis for 
remanding this case for a nexus medical opinion because a 
physician could not opine without resorting to speculation as 
to whether the veteran's fatal heart or renal had its 
clinical onset during service  

The evidence that the veteran's heart disease was 
etiologically related to service is limited to the testimony 
of the appellant and he veteran's son  The Board has taken 
this testimony into consideration.  The Board also remanded 
the case in order to afford the appellant with an opportunity 
to present competent evidence to support her claim.  

The Board notes that, while the appellant is competent to 
report on her observations as to how the veteran's heart 
condition affected his life and health, it is well-
established that a lay person without medical training is not 
considered competent to offer opinions regarding medical 
matters, such as diagnoses and determinations of etiology, 
calling for specialized medical knowledge.  See, e.g., 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  

As the appellant is not a medical expert, she is not 
competent to express an authoritative opinion as to the 
relationship between the veteran's service-connected 
disability and the cause of the veteran's death.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(2) ("competent lay evidence" means 
any evidence not requiring specialized education, training, 
or experience).  

In the absence of competent evidence of a relationship 
between the veteran's cause of death and his active service, 
service connection for cause of death must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for the cause of the veteran's death is 
denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


